--------------------------------------------------------------------------------

LOAN AGREEMENT

                       THIS AGREEMENT dated for reference the 20 day of
September, 2010 and made,

BETWEEN:

> > > MAVERICK MINERALS CORPORATION, a Nevada
> > > corporation, having an office at 2501 Lansdowne Avenue,
> > > Saskatoon, SK S7J 1H3;
> > > (the “Borrower”)

AND:

> > > ART BROKERAGE, INC., a Nevada corporation, having an
> > > office at 2245 N. Green Valley Pkwy, Ste. 429, Henderson,
> > > Nevada 89014;
> > > (the “Lender”)

                    WITNESSES THAT WHEREAS:

A.                 The Lender has agreed to make the Loan available to the
Borrower; and

B.                The parties wish to provide for the terms and conditions upon
which the Loan shall be made available to the Borrower.

                    THEREFORE in consideration of the premise and of the mutual
covenants and agreements hereinafter set forth, the Lender and the Borrower
warrant and represent to and covenant and agree with each other as set forth
below.

1.                 DEFINITIONS; INTERPRETATION

1.1               For the purpose of this Agreement, the following words and
phrases will have meanings set forth below unless the parties or the context
otherwise require(s):

  (a)

“Advance” means an advance on account of the Loan;

        (b)

“Agreement” and “this Agreement” means this agreement and all schedules hereto
as the same may be amended, modified, replaced or restated from time to time;

        (c)

“Borrower” means the party so described above and its successors and permitted
assigns, whether immediate or derivative;

        (d)

“Borrower’s Indebtedness” means all present and future indebtedness and
liability, direct and indirect, of the Borrower to the Lender arising under and
pursuant to the Loan Documents (including, without limitation, at any point in
time the principal amount outstanding under the Loan, all unpaid accrued
interest thereon, and all fees and costs and expenses then payable in connection
therewith);


--------------------------------------------------------------------------------

- 2 -

  (e)

“Business Day” means any day (other than a Saturday or Sunday) on which
commercial banks in Vancouver, British Columbia, Canada, are open for business;

        (f)

“Event of Default” means any of the events specified in Section 11, and
“Default” mean any of such events;

        (g)

“Fiscal Year End” in respect of the Borrower means December 31;

        (h)

“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis;

        (i)

“Interest Payment Date” means the 1st day of each calendar month, commencing on
May 1, 2011 and continuing on the 1st day of each calendar month until the
Borrower’s Indebtedness is repaid in full;

        (j)

“Interest Rate” means the rate of 5% per annum, calculated and compounded
monthly, not in advance as well after as before maturity, default and judgment
on the outstanding daily balance of the Loan based on the number of days elapsed
in a 365 day year;

        (k)

“Lender” means the party so described above and its successors and assigns,
whether immediate or derivative;

        (l)

“Lien” means, with respect to any Person, any mortgage, lien, pledge,
hypothecation, charge, security interest (including, without limitation, an
assignment, notice, or security interest filed pursuant to applicable law) or
other encumbrance, or any interest or title of any vendor, lessor, or lender to
or other secured party of such Person under any conditional sale or other title
retention agreement, upon or with respect to any property asset or undertaking
of such Person, including any agreement to create any of the foregoing;

        (m)

“Loan” means the non-revolving term loan in the principal amount of $2,400,000
established by the Lender in favour of the Borrower pursuant to this Agreement;

        (n)

“Loan Documents” means this Agreement and the Security Documents;

        (o)

“material adverse effect” means a material adverse effect on:


  (i)

the business, operations, affairs, financial condition, property, assets,
prospects or undertakings of the Borrower; or

        (ii)

the validity, priority or enforceability of any agreement (including this
Agreement) to which the Borrower is a party or by which any of its property,
assets and undertakings are bound;


--------------------------------------------------------------------------------

- 3 -

  (p)

“material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Borrower;

          (q)

“Maturity Date” means April 1, 2015, unless sooner determined due to the
occurrence of an Event of Default;

          (r)

“Other Obligant” means any other Person who is liable for the payment,
observance or performance of the Borrower’s Indebtedness, either in whole or in
part;

          (s)

“Permitted Liens” means:

          (i)

the Security Documents granted in favour of the Lender pursuant to this
Agreement;

          (ii)

Liens in favour of other Persons which have been approved by the Lender in
writing in its sole and absolute discretion;

          (iii)

any Lien which arises or is deemed to arise by virtue of applicable personal
property security laws under any operating or true lease of any motor vehicles
leased by the Borrower for use in the ordinary course of business to the extent
that such Lien relates only to the motor vehicle(s) which is or are the subject
of such lease; and

          (iv)

minor Liens, provided that such Liens are not incurred in connection with the
borrowing of money and that such Liens in the aggregate (A) do not materially
detract from the value of the affected assets or (B) materially impair the use
thereof in the operation of the business;

          (t)

“Person” means and includes an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof; and

          (u)

“Security Documents” means the security documents set out in Section 10 to this
Agreement and any other security document from time to time taken by the Lender
from the Borrower and/or any Other Obligant as security for the payment,
observance and performance of the Borrower’s Indebtedness in whole or in part.

2.                 LOAN

2.1              Subject to the terms and conditions of this Agreement, the
Lender hereby establishes and agrees to make a non-revolving term loan in the
principal amount of $2,400,000 available to the Borrower.

3.                 TERM

3.1              The outstanding principal amount of the Loan together with all
accrued and unpaid interest and all other amounts outstanding hereunder shall
become due and payable in full on the Maturity Date unless sooner determined by
the Lender due to the occurrence of an Event of Default.

--------------------------------------------------------------------------------

- 4 -

4.                 INTEREST AND FEES

4.1              Calculation of Interest. The outstanding daily principal
balance of the Loan will bear interest at the Interest Rate until paid in full.

4.2              Interest Payment Date. On each Interest Payment Date the
Borrower will pay the Lender all interest which has accrued on account of the
outstanding balance of the Loan and then remains unpaid.

4.3              Overdue Interest. All overdue and unpaid interest and all fees,
costs, and other amounts payable by the Borrower hereunder or under any of the
Security Documents will be added to principal and will bear interest at the
Interest Rate until paid in full.

4.4              Transaction Fees. The Borrower will pay the Lender’s standard
loan amendment, cancellation fees and security processing fees, which are
charged for the administrative handling of the file including amending loan
terms and conditions, switching interest rate plans, changes related to the
amalgamation of the Borrower and the provision of discharges. The Borrower will
pay the Lender for returned cheque handling. These fees may change from time to
time without notice.

4.5              Expenses. The Borrower is responsible for third party expenses,
fees and disbursements including fees, disbursement and charges for the services
of the Lender’s attorneys that are incurred in arranging and placing of the Loan
and perfecting and registering the security for the Loan and the Borrowers
authorizes the Lender to pay same out of proceeds of the Loan or as an
additional advance under the Loan.

5.                 REPAYMENT

5.1              Principal Payments. In addition to the monthly interest
payments, the Borrower will make monthly principal payments in the amount of
$50,000 commencing on May 1, 2011 and continuing on the 1st day of each month
until the Borrower’s Indebtedness is repaid in full.

5.2              No Set-off. All amounts payable by the Borrower under this
Agreement will be paid without set-off or counterclaim, and without any
deductions or withholdings whatsoever.

5.3              Application of Payments. Subject to the provisions hereof, all
payments received by the Lender on account of the Borrower’s Indebtedness will
be applied first in payment of outstanding interest and secondly in reduction of
the principal balance of the Loan then outstanding. If any payment is received
at any time while an Event of Default remains outstanding, the Lender may
appropriate such payment to such part or parts of the Borrower’s Indebtedness as
the Lender in its sole discretion may determine and the Lender may from time to
time revoke and change any such appropriation.

5.4              Records of Advances, Payments, Etc. The Lender is hereby
authorized to open and maintain books of account and other books and records
evidencing all advances under the Loan, interest accruing thereon, fees,
charges, and other amounts from time to time charged to the Borrower under the
Loan Documents; and amounts from time to time owing, paid, or repaid by the
Borrower under this Agreement. All such books, accounts, and records will
constitute prima facie evidence of the amount owing by the Borrower under the
Loan Documents; but the failure to make any entry or recording in such books,
accounts, and records will not limit or otherwise affect the obligations of the
Borrower under the Loan Documents.

--------------------------------------------------------------------------------

- 5 -

5.5              Business Day. Notwithstanding anything in this Agreement to the
contrary, any payment of principal of or interest on the Borrower’s Indebtedness
that is due on a date other than a Business Day will be made on the next
succeeding Business Day. If the date for any payment on the Borrower’s
Indebtedness is extended to the next succeeding Business Day by reason of the
preceding sentence, the period of such extension will not be included in the
computation of the interest payable on such Business Day.

5.6              Payments to be Made. The Borrower will make all payments due
hereunder, when due to the Lender at 2245 N. Green Valley Pkwy, Ste. 429,
Henderson, Nevada 89014 or at such address as the Lender may advise the Borrower
in writing from time to time. All monies received after 2:00 p.m. Nevada local
time will be deemed received on the next Business Day.

6.                 PREPAYMENT

6.1              The Borrower may prepay the Loan in whole or in part without
penalty or prepayment compensation.

7.                 CONDITIONS PRECEDENT TO THE ADVANCE UNDER THE LOAN

7.1              The Lender’s obligation to make the Advance is subject to the
following conditions precedent having been met to the Lender’s sole satisfaction
or waived by the Lender in writing at the time of the Advance, namely:

  (a)

the Lender having received a properly executed original of this Agreement and
the Security Documents then in effect together with an opinion from its
solicitors, acceptable to the Lender in its discretion, with respect to the
validity, priority and enforceability thereof;

        (b)

the representations and warranties contained herein and in the Security
Documents then in effect then being true and correct in all material respects;

        (c)

there then being no outstanding Default or Event of Default and no outstanding
condition, event or act which with or without the giving of notice could become
an Event of Default; and

        (d)

there then being no outstanding condition, event or act which has had or would
reasonably be expected to have a material adverse effect.

8.                 REPRESENTATIONS AND WARRANTIES

8.1               The Borrower represents and warrants to the Lender at the time
of its execution and delivery of this Agreement and at the time of each Advance,
as follows:

  (a)

it is a corporation duly organized, validly existing and in good standing under
the laws of Nevada;


--------------------------------------------------------------------------------

- 6 -

  (b)

it has the (corporate) power and capacity to carry on business, own property or
interests therein, borrow and lend money, provide financial assistance, grant
security, make, keep, observe and perform representations, warranties, covenants
and agreements and incur obligations and liabilities, all as contemplated
hereby; and

          (c)

the execution and delivery by it of this Agreement and the Security Documents to
which it is a party and the performance by it of its obligations hereunder and
thereunder, do not and will not conflict with or result in a breach of any of
the terms, conditions, or provisions of:

          (i)

its charter documents,

          (ii)

any law, regulation, or decree applicable or binding on it or any of its
property, assets and undertaking, or

          (iii)

any agreement or instrument to which it or any of its property assets or
undertakings is a party or bound, the breach of which could reasonably be
expected to have a material adverse effect or result in, or require or permit
the imposition of any Lien in or with respect to the property, assets and
undertakings now owned or hereafter acquired by it.

8.2              The Borrower represents and warrants to the Lender at the time
of its execution and delivery of this Agreement and at the time of each Advance,
as follows:

  (a)

there is no action, suit, investigation or proceeding outstanding or pending or,
to its knowledge, threatened against it or any of its property, assets or
undertakings by or before any court, arbitrator or administrative or
governmental body which would reasonably be expected to have a material adverse
effect; and

        (b)

it has not agreed or consented to, nor has it agreed to cause or permit in the
future (upon the happening of a contingency or otherwise), any of its property,
whether now owned or hereafter acquired, to be subject to a Lien, except for
Permitted Liens.

9.                COVENANTS

9.1              Positive Covenants. The Borrower will:

  (a)

Comply with Laws - comply with all laws, ordinances or governmental rules or
regulations applicable to it or any of its property, assets and undertakings;

        (b)

Obtain/Maintain Licenses - obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of its property, assets and undertakings or to the
conduct of its businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect;


--------------------------------------------------------------------------------

- 7 -

  (c)

Maintain Assets - maintain and keep its property, assets and undertakings in
good repair, working order and condition (other than ordinary wear and tear), so
that the business(es) carried on by it may be properly conducted at all times;
and

        (d)

Notify of Litigation – promptly give the Lender notice in writing of all
litigation and all proceedings before any governmental or regulatory agencies or
arbitration authorities affecting it, except those which, if adversely
determined, would not have a material adverse effect on its financial condition
or business.

9.2              Negative Covenants. So long as this Agreement remains in
effect, the Borrower will not, without the prior written consent of the Lender,
which consent will not be unreasonably withheld:

  (a)

Change Name: change its name;

        (b)

Change Corporate Structure: change its corporate structure, including the
amalgamation, consolidation or merger with any other Person;

        (c)

Change Fiscal Year End: change its Fiscal Year End;

        (d)

Incur Indebtedness: incur any further indebtedness of either a direct or
indirect nature to any party other than the Lender except in the normal course
of business, which sum shall not exceed $100,000;

        (e)

Liens: grant or allow any Lien to be registered against it or exist on any of
its property, assets and undertaking, save and except for Permitted Liens;

        (f)

Provide Loans or Guarantees: make any advances or loans to, or any investment
in, or provide any guarantees on behalf of, any Person;

        (g)

Transfer Intellectual Property: sell, assign, transfer or convey its right,
patents, trade secrets, licenses, trademarks, or any other intellectual or
industrial property; and

        (h)

Unfinanced Capital Expenditures: permit the total unfinanced capital
expenditures of the Borrower to exceed $300,000 per annum.

9.3              Financial Statements. So long as this Agreement remains in
effect, the Borrower will provide the Lender with the following information:

--------------------------------------------------------------------------------

- 8 -

  (a)

Annually, within 90 days of its fiscal years end: financial statements of the
Borrower prepared on a review engagement basis by a licensed independent public
accountant approved by the Lender, which statements must include a balance
sheet, an income statement, a statement of retained earnings, and a statement of
changes in financial position, and must be prepared in accordance with GAAP
applied on a basis consistent with the statements for the previous fiscal year
and be approved and signed by two Directors (or the sole Director if only one
Director) and include a compliance certificate confirming full covenant
satisfaction; and

        (b)

Other: any additional financial statements and information as and when requested
by the Lender.

10.              SECURITY

10.1            As security for payment, observance and performance of the
Borrower’s Indebtedness, the Borrower agrees to execute and deliver (or cause
each Other Obligant to execute and deliver), inter alia, the following documents
(collectively, the “Security Documents”) in a form and manner satisfactory to
the Lender and the Lender’s attorneys:

  (a)

a general security agreement from the Borrower creating a security over the
Borrower’s present and after-acquired personal property and over the Borrower’ s
real property and other assets, which the Lender shall be entitled to file any
UCC notice or equivalent document in any applicable jurisdiction, in the form
attached hereto as Exhibit A, and

        (b)

such other security as the Lender may reasonably require from time to time.

10.2            Each Security Document is given as additional, concurrent and
collateral security to the remainder of the Security Documents and will not
operate to merge, novate or discharge the Borrower’s Indebtedness or any of the
other Security Documents. The execution and delivery of each Security Document
will not in any way suspend or affect the present or future rights and remedies
of the Lender in respect of the Borrower’s Indebtedness, or the other Security
Documents. No action or judgment taken by the Lender in respect of any of the
Security Documents or with respect to the Borrower’s Indebtedness will affect
the liability of the Borrower hereunder and nothing but the actual payment in
full by the Borrower to the Lender of the Borrower’s Indebtedness will discharge
the Borrower or any of the Security Documents.

11.              EVENTS OF DEFAULT

11.1            At the option of the Lender, the Borrower’s Indebtedness will
immediately become due and payable and this Agreement and the Security Documents
will become enforceable upon the happening of any one or more of the following
events:

  (a)

Default - if the Borrower makes default in any payment of principal, interest,
or other money payable by it hereunder or under any of the Security Documents
when the same becomes due hereunder or thereunder, or if the Borrower makes
default in the observance or performance of something required to be done or
some covenant or condition required to be observed or performed hereunder or in
any of the Security Documents;


--------------------------------------------------------------------------------

- 9 -

  (b)

Misrepresentation - if any representation or warranty given by or on behalf of
the Borrower is untrue in any material respect;

        (c)

Winding-Up - if an order is made or a resolution is passed for the winding-up of
the Borrower, or if a petition is filed for the winding-up of the Borrower;

        (d)

Bankruptcy - if the Borrower commits or threatens to commit any act of
bankruptcy; becomes insolvent; or makes an assignment or proposal under the
Bankruptcy and Insolvency Act or any other similar law whether in Canada or in
any other jurisdiction (including the United States and all States thereof), a
general assignment in favour of its creditors, or a bulk sale of its assets; or
if a bankruptcy petition is filed or presented against the Borrower;

        (e)

Receivership - if a receiver, receiver and manager, or receiver-manager, or any
person with like powers, is appointed for all or any of the property, assets and
undertakings of the Borrower;

        (f)

Arrangement - if any proceedings with respect to the Borrower are commenced
under the Companies Creditors Arrangement Act or under the Bankruptcy and
Insolvency Act or similar legislation in any other jurisdiction (including the
United States and all States thereof);

        (g)

Other Indebtedness - if the Borrower permits any sum which has been admitted as
due by it, or is not disputed to be due by it, and which forms or is capable of
being made a charge or security interest upon any of its property, assets and
undertakings in priority to any charge or security interest created by any of
the Security Documents, to remain unpaid for 30 days after proceedings have been
taken to enforce the same;

        (h)

Cease Business - if the Borrower ceases or threatens to cease to carry on any of
its business;

        (i)

Default in Other Payment - if the Borrower makes default in payment of any of
the Borrower’s Indebtedness or liability to the Lender, whether secured by the
Security Documents or not;

        (j)

Enforcement of Other Encumbrance - if the holder (other than the Lender) of any
Lien against the property, assets and undertakings of the Borrower, any
subsidiary of the Borrower, does anything to enforce or realize on such Lien,
and if, in the reasonable opinion of the Lender, such enforcement or realization
would have a material adverse effect on the security for the Borrower’s
Indebtedness or on the Borrower’s ability to repay the Borrower’s Indebtedness;

        (k)

Property in Jeopardy - if the Lender in good faith believes, and has
commercially reasonable grounds to believe, that the prospect of repayment of
the Borrower’s Indebtedness in whole or in part is impaired or that any of the
property, assets and undertakings of the Borrower are, or are about to be,
placed in jeopardy;

        (l)

Execution - if any execution, sequestration, extent, or any other process of any
kind is levied upon or enforced against any of the property, assets or
undertakings of the Borrower or any subsidiary of the Borrower and remains
unsatisfied for a period of eight days as to personal property or three weeks as
to real property, unless such process is disputed in good faith and, in the
reasonable opinion of the Lender, does not jeopardize or impair the security
constituted by the Security Documents in any material way; and


--------------------------------------------------------------------------------

- 10 -

  (m)

Distress - if a distress or analogous process is levied upon the any of the
property, assets or undertakings of the Borrower, any subsidiary of the
Borrower, or any part thereof, unless the process is disputed in good faith and
adequate security is given to pay the amount claimed in full.

12.              WAIVER

12.1           The Lender may waive any breach by the Borrower of any of the
provisions contained in this Agreement or in the Security Documents or any
default by the Borrower in the observance or performance of any covenant or
condition required to be observed or performed by the Borrower under the terms
of this Agreement or any of the Security Documents; but any waiver by the Lender
of such breach or default, or any failure to take any action to enforce its
rights hereunder or under any of the Security Documents, will not extend to or
be taken in any manner whatsoever to affect any subsequent breach or default or
the rights resulting therefrom.

13.              REMEDIES UNDER THIS AGREEMENT AND THE SECURITY DOCUMENTS

13.1           Cross Default. Any default by the Borrower under this Agreement
or under any of the Security Documents will constitute a default under the
remainder of the Security Documents.

13.2           Remedies Cumulative. All rights and remedies stipulated for the
Lender hereunder or in any of the Security Documents will be deemed to be in
addition to and not restrictive of the right and remedies which the Lender might
be entitled to at law or in equity; and the Lender may realize on the Security
Documents or any part thereof in any manner and in such order as it may be
advised, and any such realization by any means will not bar realization of any
other security or any part or parts thereof, nor will any single or partial
exercise of any right or remedy preclude any other or further exercise thereof,
nor will any failure on the part of the Lender to exercise, or any delay in
exercising any rights under this Agreement or any of the Security Documents
operate as a waiver.

13.3           No Waiver. The acceptance by the Lender of any further security
or of any payment of or on account of any of the Borrower’s Indebtedness after a
Default or of any payment on account of any past Default will not be construed
to be a waiver of any right in respect of any future default or of any past
default not completely cured thereby; and the Lender may, in its uncontrolled
discretion, exercise any and all rights, powers, remedies and recourses
available to it in accordance with this Agreement and the Security Documents
concurrently or individually without the necessity of any election.

14.              MISCELLANEOUS

14.1           Further Assurances. Each of the parties hereto will forthwith at
all times, and from time to time, at the Borrower’s sole cost and expense, do,
execute, acknowledge and deliver, or cause to be done, executed, acknowledged
and delivered, all such further acts, deeds, documents and assurances which, in
the opinion of a Lender, acting reasonably, are necessary or advisable for the
better accomplishing and effecting of the intent of this Agreement.

--------------------------------------------------------------------------------

- 11 -

14.2           Pay Costs. The Borrower will pay all legal costs, registration
fees and other costs incurred by the Lender in connection with the preparation,
negotiation, registration and enforcement of this Agreement and the Security
Documents.

14.3           No Merger. None of the execution and delivery of the Security
Documents, the registration of the Security Documents and making of any advance
will in any way merge or extinguish this Agreement or the terms and conditions
hereof, which will continue in full force and effect.

14.4           Conflict. In the event of any inconsistency or conflict between
any of the provisions of this Agreement and any of the provisions of the
Security Documents, the provisions of this Agreement will prevail; but the
omission from this Agreement of any covenant, agreement, term, or condition
contained in any of the Security Documents will not be considered to be an
inconsistency or a conflict.

14.5           Assignment. Neither this Agreement nor any benefits hereunder may
be transferred, assigned or otherwise disposed of by the Borrower to any Person
without the prior written consent of the Lender.

14.6           Amendment. No amendment, waiver or modification of, or agreement
collateral to, this Agreement or any of the Security Documents will be
enforceable against any party hereto unless it is by a formal instrument in
writing expressed to be a modification of this Agreement or the Security
Documents, as the case may be, and executed in the same fashion as this
Agreement.

14.7           Enurement. All covenants and other agreements in this Agreement
contained by or on behalf of any of the parties hereto will bind and enure to
the benefit of the respective successors and assigns of the parties hereto
(including, without limitation, any transferee) whether so expressed or not;
provided, however, that the Borrower may not assign its rights or obligations
hereunder to any Person.

14.8           Notice. Any notice required or permitted to be given under this
Agreement will be in writing and may be given by delivering, sending by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy, or sending by prepaid registered mail
posted in Canada, the notice to the following address or number:

--------------------------------------------------------------------------------

- 12 -

  (a)

If to the Borrower:

       

MAVERICK MINERALS CORPORATION

 

2501 Lansdowne Avenue
Saskatoon, SK S7J 1H3

        (b)

If to the Lender:

       

ART BROKERAGE, INC.

 

2245 N. Green Valley Pkwy, Ste. 429
Henderson, Nevada 89014

       

With a copy (which copy shall not constitute notice) to:

       

Holland & Hart LLP,

 

5441 Kietzke Lane, Second Floor,
Reno, NV 89511,
Attention: David A. Garcia,
Fax: (775) 786-6179,
Email: dgarcia@hollandhart.com

(or to such other address or number as any party may specify by notice in
writing to another party).

                  Any notice delivered or sent by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy on a business day will be deemed conclusively to have been
effectively given on the day the notice was delivered, or the transmission was
sent successfully to the number set out above, as the case may be. Any notice
sent by prepaid registered mail will be deemed conclusively to have been
effectively given on the third business day after posting; but if at the time of
posting or between the time of posting and the third business day thereafter
there is a strike, lockout, or other labour disturbance affecting postal
service, then the notice will not be effectively given until actually delivered.

14.9           Headings for Convenience Only. The descriptive headings of the
several sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

14.10         Governing Law. This Agreement will be construed and enforced in
accordance with, and the rights of the parties will be governed by the laws of
the State of Nevada and applicable laws of the United States. The Lender and the
Borrower hereby attorn to the courts of competent jurisdiction of the State of
Nevada in any proceedings hereunder.

14.11         Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which will be deemed an original, and it will not
be necessary in making proof of this Agreement to produce or account for more
than one such counterpart.

14.12         Independent Covenants. All covenants hereunder will be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
will not avoid the occurrence of a Default or Event of Default if such action is
taken or such condition exists.

--------------------------------------------------------------------------------

- 13 -

14.13                Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall (to the full extent
permitted by law) not invalidate or render unenforceable such provision in any
other jurisdiction.

14.14                Discharge. Upon repayment in full of the Borrower’s
Indebtedness and the cancellation by the Lender and the Borrower in writing of
the Loan, the Lender will, at the expense of the Borrower, execute and deliver
to the Borrower a release and discharge of the Security Documents.

14.15                Entire Agreement. This Agreement (including the Schedules
hereto) and the Security Documents constitute the entire agreement between the
parties with respect to all of the matters herein and their execution has not
been induced by, nor do any of the parties rely upon or regard as material, any
representations or writings whatever not incorporated herein or therein and made
a part hereof or thereof and may not be amended or modified in any respect
except by written instrument signed by the parties hereto.

14.16                Currency. Unless otherwise provided for herein, all
monetary amounts referred to herein shall refer to the lawful money of the
United States.

14.17                Legal Representation. It is understood and agreed by the
parties hereto that Clark Wilson LLP acts only for the Borrower and that the
Lender is in no way relying upon Clark Wilson LLP for legal advice in this
matter. The Lender acknowledges that it has been advised to obtain independent
legal advice in connection with this Agreement prior to the execution and
delivery hereof and prior to the execution and delivery of any related
documents.

[signature page follows]

--------------------------------------------------------------------------------

- 14 -

                      IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized on the 20 day of September, 2010.

MAVERICK MINERALS CORPORATION

 

Per:    /s/ Robert Kinloch    
           Authorized Signatory

 

ART BROKERAGE, INC.

 

Per:   /s/ Donna Rose    
           Authorized Signatory

--------------------------------------------------------------------------------

Exhibit A

Security Agreement

--------------------------------------------------------------------------------